Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin D. Allen, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen v. Stansberry, No. 1:09-cv-00631-GBL-JFA, 2010 WL 3671392 (E.D. Va. filed Sept. 14, 2010 & entered Sept. 15, 2010). With regard to claims raised by Allen for the first time on appeal, we find that Allen has *794waived consideration. See First Virginia Banks, Inc. v. BP Exploration & Oil, Inc., 206 F.3d 404, 407 n. 1 (4th Cir.2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.